Citation Nr: 0808943	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  02-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to May 1998. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

As noted by the veteran's representative in a February 2008 
brief, in a March 2007 report a VA examiner opined that it 
was at least as likely as not that the veteran's multiple 
sclerosis began during his period of active service.  
Accordingly, a claim for service connection for multiple 
sclerosis is referred to the RO for appropriate action.

Upon review of the record before the Board, it is noted that 
the veteran's service medical records appear to be no longer 
associated with the claims file.  The RO may have associated 
the service medical records with a temporary claims file for 
purposes of adjudication of the raised claim for service 
connection for multiple sclerosis (see above).  It is 
suggested that the RO take measures to locate the service 
medical records and associate them with the claims file.

This case was the subject of Board remands dated in December 
2003 and July 2005. 


FINDINGS OF FACT

1.  The veterans' low back disability does not meet or 
approximate the criteria of pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.

2.  For the period from September 23, 2002, forward, the 
veteran's low back disability does not meet or approximate 
the criteria of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  (For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).  

3.  The neurological component of the veteran's low back 
disability is analogous to no more than mild paralysis, 
neuralgia, or neuritis of the sciatic nerve.

4.  The veteran has no more than moderate limitation of 
motion of the lumbar spine; and, for the period from 
September 26, 2003, forward, he has forward flexion of the 
thoracolumbar that is not less than 30 degrees to 60 degrees, 
even taking into consideration periods of functional 
impairment due to pain.
 

CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for degenerative disc disease at L4-L5 and L5-S1 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002 & 2003), Diagnostic Code 5292 
(2003), Diagnostic Codes 5235-5243, 8520, 8620, 8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.  

A February 2004 VCAA letter explained the evidence necessary 
to substantiate the veteran's claim for an increased rating.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.  In addition, a February 2007 VCAA 
notice letter from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter, 
the most recent supplemental statement of the case having 
been provided in October 2007.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The claimant demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Additionally, in October 2006, the veteran indicated that he 
had no further evidence to submit in support of his claim and 
requested that VA readjudicate his claim.  This case has a 
long procedural history through which the veteran and his 
representative have demonstrated actual notice of all 
relevant rating criteria, and have responded thereto, 
demonstrating actual knowledge of the evidence required to 
substantiate the veteran's claim.  Accordingly, in the 
context of the due process and procedural history of this 
case, including notices of remands, adjudication and 
readjudication of the claim and the opportunity to respond to 
those notices, any deficit in the VCAA notices issued in this 
case constitute harmless, non-prejudicial error.

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA service treatment and VA examinations.  The 
veteran has identified records of treatment at Valparaiso 
Chiropractic Center.  As the RO informed the veteran by 
letter in March 2007, the RO has not been able to obtain 
these records after multiple attempts.   These are the 
additional records reasonably identified and not associated 
with the claims file that could be relevant to the veteran's 
claim.  In March 2007, the RO informed the veteran of its 
difficulty in obtaining his records from Valparaiso 
Chiropractic Center and informed the veteran that ensuring 
that VA receives these records is ultimately his 
responsibility, and that he may alternatively obtain the 
records himself and submit them to VA.  There is no 
indication in the file that there are additional available 
relevant records that have not yet been obtained.  In October 
2006, the veteran informed VA that he had no other 
information or evidence to provide in support of his claim 
and requested that VA decide his claim as soon as possible. 
The veteran has been afforded multiple VA examinations of his 
back, as recently as March 2007.  The RO has made reasonable 
efforts to obtain all available evidence that could 
substantiate the claim, and provided the veteran notice of 
the records it was not able to obtain after multiple 
attempts.

General Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49.  The Board 
must consider 38 C.F.R. § 4.40, regarding functional loss due 
to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  DeLuca.  The intent of 
the schedule is to recognize actually painful motion with 
joint or periarticular pathology as productive of disability.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Vazquez-Flores v. Brown, ---Vet. 
App.----, ----, No. 05-0355, slip. Op. at 5 (Jan. 30, 2008).  
However, staged ratings are appropriate for an increased 
rating claim, if the factual findings show distinct time 
periods where the service-connected disability exhibited 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, ---Vet. App.----, ----, No. 05-2424, slip op. at 5 
(Nov. 19, 2007). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Medical Evidence

There is a large quantity of records of VA treatment and 
examination of the veteran associated with the claims file 
for the period from July 2001 to the present.  The following 
representative history of his documented low back disability 
over time is presented directly below, but with the proviso 
that the veteran was diagnosed as having multiple sclerosis 
in February 2006.  A March 2007 VA compensation examiner 
opined that many of the veteran's apparent back symptoms and 
complaints over the years had in fact been attributable to 
multiple sclerosis.  VA examiners have also recently opined 
that the veteran's multiple sclerosis began during service.  
The matter of entitlement to service connection for multiple 
sclerosis has been referred to the RO for appropriate action 
in the introduction section of today's decision.  The ratings 
assigned in this decision do not attempt to dissociate the 
veteran's multiple sclerosis symptoms affecting his low back 
from his disc-disease related symptoms, because a March 2007 
VA examiner opined that this would impossible without 
resorting to mere speculation.

At the veteran's July 2001 VA examination, range of motion of 
the lumbar spine was 75 degrees of flexion, 30 degrees of 
extension, and 20 degrees of lateral bending.  In the 
diagnosis section, the examiner commented that the veteran 
had no current signs of radicular pain or radiculopathy and 
that motor and neurological examination was normal.  

In August 2001, examination of the veteran's back during VA 
treatment revealed no tenderness and no muscle spasm.  
Straight leg testing was negative.  Neurological examination 
was normal.  In January 2002, the veteran was diagnosed as 
having continuing disc disease and arthritis of the low back.  
He was advised that physical therapy and back exercises were 
the best long term treatment for his back pain.  Records of 
VA treatment in April 2002 describe back pain with onset of 
the previous day.  The veteran had decreased range of motion 
of the low back, pain in the left lumbosacral area radiating 
to the left buttock, and radiation of pain into the left 
buttock on straight leg raise testing.    

At a VA examination in April 2002, back forward flexion was 
to 40 degrees with pain.  The veteran was diagnosed as having 
intermittent back spasm and left leg pain secondary to 
herniated discs at L4-5 and at L5-S1, though an 
electrodiagnostic study in April 2002 was noted to be normal.  
The veteran was advised by a letter dated in April 2002 from 
a VA physician that his "leg weakness and numbness is not 
cause by damage to any nerves."

In May 2002, the veteran was diagnosed as having low back 
pain with radiculopathy, and was prescribed pain medication.  
In June 2002, the veteran was diagnosed as having low back 
pain, with resolving disc herniation.

In June 2004 the veteran received VA treatment for low back 
pain.  The assessment was low back pain with subjective 
paresthesias down the left leg for the past 7 years, pain 
stable, and examination showing no focal weakness or signs of 
sensory loss in the veteran's legs.  The treating physician's 
plan was medical pain control only.  He indicated that he 
would order imaging in the future if the veteran "develops 
weakness, radicular pain or true sensory loss."  The veteran 
was prescribed Vicodin for pain.

An X-ray of the lumbar spine in October 2005 revealed 
narrowing of the L5-S1 disc space, and bony spurring in the 
anterior aspect of the L1 vertebral body.  In November 2005 
the veteran was prescribed Vicodin for low back pain.

In January 2006 the veteran began to report many unusual 
neurological symptoms.  A VA MRI of the lumbar spine in 
January 2006 revealed disc bulges throughout the lumbar spine 
with foraminal stenosis at L4-5.  A January 2006 VA treatment 
record includes a diagnosis of left foot drop, most likely 
from lumbar disc disease.  However, this diagnosis has not 
been carried forward, confirmed or corroborated by later 
records of treatment.  VA treatment records state that an 
electrodiagnostic study in February 2006 revealed no evidence 
of left lumbosacral radiculopathy.  The February 2006 
electromyography report indicates that the study was normal 
in all respects, including detailed examination of studies of 
the left lower extremity.  

Magnetic resonance imagining of the cervical spine and brain 
in February 2006 indicated brain changes consistent with 
multiple sclerosis, and the veteran was diagnosed as having 
multiple sclerosis soon thereafter.  

At a March 2007 VA examination, the veteran was found to have 
some signs of radiculopathy on the left.  Forward flexion of 
the lumbar spine was to 90 degrees without pain.  The 
examiner found that there were no paraspinal muscle spasms 
and that there was no additional impairment due to weakness, 
fatigability, incoordination, or flare-ups.  The examiner 
opined that some of the veteran's past signs and symptoms 
from 2002 to 2005 were due to recently diagnosed multiple 
sclerosis.  The veteran's low back symptoms had improved with 
recent treatment of the multiple sclerosis.




Analysis

As will be described below, regulations pertaining to rating 
of the veteran's low back disability have changed during the 
pendency of this claim.  The veteran is entitled to the 
application of the version of the regulation that is most 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied prior to the 
effective date of the new criteria.  See VAOPGCPREC 3-2000.

A.  Based on Diagnostic Code 5293 as in effect prior to 
September 23, 2002.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease.  A 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The veteran is currently rated as 40 percent disabled due to 
is intervertebral disc disease.   The next higher rating 
under the older version of Diagnostic Code 5293 would require 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  At a VA 
examination in July 2001, neurological evaluation was 
described as normal.  At treatment in April 2002 and May 
2002, straight leg raising resulted in pain radiating to the 
left buttock, but radiculopathy was not diagnosed.  
At a March 2007 VA examination, the veteran was found to have 
some signs of radiculopathy on the left.  However, some of 
the veteran's past signs and symptoms from 2002 to 2005 were 
found to be due to recently diagnosed multiple sclerosis.  In 
the VA examination and VA treatment records available, there 
is no evidence meeting or approximating sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  At 
most, a 20 percent evaluation for moderate intervertebral 
disc disease with recurring attacks would be warranted.     
His neurological symptoms are intermittent - although some 
clinicians have opined that the veteran has some signs of 
radiculopathy, at other examinations he has displayed no 
radiculopathy, and electrodiagnostic testing has failed to 
reveal radiculopathy.  He is rated at 40 percent, and at no 
time during the pendency of the veteran's current increased 
rating claim is the next higher rating of 60 percent 
warranted under Diagnostic Code 5293, as in effect prior to 
September 23, 2002, for pronounced intervertebral disc 
disease.  His condition is not pronounced and he experiences 
significant periods of relief.

B.  Based on Incapacitating Episodes

        1. Rating Criteria Based on Incapacitating Episodes

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
effective as of September 23, 2002, or, as codified after 
September 26, 2003, Diagnostic Code 5243, intervertebral disc 
syndrome (preoperatively or postoperatively), is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the revised provisions, as in effect from September 23, 
2002, forward, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

        2.  Factual Analysis - Incapacitating Episodes

In the present case, the veteran is currently rated at 40 
percent under Diagnostic Code 5293 (or 5243 as recodified in 
2003).  For the period from September 23, 2002, forward, 
there is no evidence of intervertebral disc syndrome that 
results in incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  At the March 
2007 VA examination, the VA examiner opined that the veteran 
had not experienced incapacitating episodes of intervertebral 
disc sydrome, a finding that is consistent with the VA 
treatment records and the history as provided by the veteran.  
As a result, assignment of the next higher rating of 60 
percent under Diagnostic Code 5293/5243 is not warranted 
based on incapacitating episodes.

C.  Based on Combined Orthopedic and Neurological 
Manifestations

        1.  General Rating Formula, effective September 26, 
2003, forward

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002), 68 Fed. Reg. 51454 (Aug. 27, 2003).  The veteran 
is entitled to the application of the version of the 
regulation that is most favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied prior to the effective date of the new criteria.  
See VAOPGCPREC 3-2000.

Under the new criteria, as effective from September 26, 2003, 
forward, 38 C.F.R. § 4.71a, Diagnostic Codes 5238 (spinal 
stenosis), Diagnostic Code 5242 (degenerative arthritis of 
the spine) and 5243 (intervertebral disc syndrome) are 
relevant to the veteran's current low back disability.  
Pursuant to these diagnostic codes, the veteran's low back 
disability is evaluated pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine, as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (in effect from 
September 26, 2003).  

        2.  Factual Analysis -Combined Orthopedic and 
Neurological Ratings

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
as effective September 23, 2002, or, as codified after 
September 26, 2003, Diagnostic Code 5243, for intervertebral 
disc syndrome (preoperatively or postoperatively) is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
As a result, the Board will consider a rating under the old 
Diagnostic Code 5292, and under General Rating Formula for 
Diseases or Injuries of the Spine, based on limitation of 
motion, in combination with Diagnostic Code 8520 (or 8620 or 
8720) (based on neurological symptoms), in order to determine 
whether the veteran may receive a level of disability 
compensation in excess of 40 percent for his low back 
disability if ratings for limitation of range of motion and 
neurological disability are applied and combined.

The veteran has been noted to have some limited range of 
motion at times, but it does not meet or approximate severe 
range of motion, but rather at most moderate limitation of 
motion, so that no more than a separate rating of 20 percent 
would be justified considering rating code 5292 as in effect 
prior to September 26, 2003, even considering significant 
pain at times.  DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  At the veteran's July 2001 VA examination, range of 
motion of the lumbar spine was 75 degrees of flexion, 30 
degrees of extension, and 20 degrees of lateral bending.  In 
the diagnosis section, the examiner commented that the 
veteran had no current signs of radicular pain or 
radiculopathy and that motor and neurological examination was 
normal.  At a VA examination in April 2002, back forward 
flexion was to 40 degrees with pain.  Records of VA treatment 
in April 2002 describe back pain with onset of the previous 
day.  The veteran had decreased range of motion of the low 
back, pain in the left lumbosacral area radiating to the left 
buttock, and radiation of pain in to the left buttock on 
straight leg raise testing.  Subsequent treatment records and 
examination records show similar periodic complaints.  As 
noted in VA examinations conducted in March 2007, it now 
appears that some of the veteran's symptomatology was 
attributable to early symptoms of multiple sclerosis, and his 
low back symptoms have improved with recent treatment for 
multiple sclerosis.  At that examination the motion of the 
lumbar spine was to 90 degrees, with no additional functional 
limitation.  In light of the foregoing, the criteria for the 
next higher rating of 40 percent under the Diagnostic Code 
5292, for severe limitation of motion, are not met for any 
period during the pendency of the current claim.  

Under the General Rating Formula, as in effect from September 
26, 2003, forward, even taking into consideration the 
veteran's complaints of pain, range of motion is at no time 
shown to exceed the criteria for a rating of 20 percent - 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  The greatest range 
of motion limitation shown of record was at a VA examination 
in April 2002, of back forward flexion limited to 40 degrees 
with pain (though this finding was made prior to the 
effective date of the General Rating Formula).  Range of 
motion was measured at 90 degrees (full range of motion) at 
the March 2007 VA examination with no additional functional 
impairment, although there are many indications in past 
treatment records of functional limitations due to pain.  At 
no time has limitation of motion meeting or approximating 30 
degrees or less been demonstrated.  Thus, the criteria for 
the next higher rating of 40 percent for limitation of motion 
of the thoracolumbar spine under the General Rating Formula 
are not met.

The veteran's neurological symptoms are intermittent - 
although some clinicians have opined that the veteran has 
some signs of radiculopathy, at other examinations he has 
displayed no radiculopathy, and electrodiagnostic testing has 
failed to reveal radiculopathy.  This is analogous to no more 
than mild paralysis, neuritis or neuralgia of the sciatic 
nerve, warranting a rating of 10 percent.  See 38 C.F.R. 
§ 4.124(a), Diagnostic Codes 8520, 8620, 8720 (2007).  The 
next higher rating of 20 percent, for moderate neurological 
impairment of the sciatic nerve, is not met or approximated, 
since the symptoms are at most intermittent, not always 
substantiated clinically, and not detected with 
electrodiagnostic testing.  

A rating of 20 percent for limitation of range of motion, 
combined with a rating of 10 percent for neurological 
impairment, would not exceed the 40 percent rating currently 
assigned by the RO.  See 38 C.F.R. § 4.25 (Combined Ratings 
Table).  Accordingly, a rating in excess of 40 percent is not 
warranted by separately rating the orthopedic and 
neurological manifestations of the veteran's low back 
disability.

Conclusion

In light of the foregoing, the Board finds that a rating in 
excess of 40 percent for degenerative disc degenerative 
disease at L4-L5 and L5-S1 is not warranted for any period 
during the pendency of the veteran's current claim.  See Hart 
v. Mansfield, ---Vet. App.----, ----, No. 05-2424, slip op. 
at 5 (Nov. 19, 2007).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at L4-L5 and L5-S1 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


